Citation Nr: 0105047	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for residuals of a cervical spine sprain.

2.  Entitlement to an increased (compensable) evaluation for 
laceration of the right wrist and third and fourth fingers.

3.  Entitlement to service connection for residuals of a 
cervical spine fracture.

4.  Whether there was clear and unmistakable error in the 
January 1955 rating decision, which denied service connection 
for a broken neck.

5.  Entitlement to an effective date earlier than November 
13, 1995, for the grant of service connection for residuals 
of a cervical spine sprain



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1996 and May 1998 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the November 1996 rating 
decision, the RO granted service connection for residuals of 
a cervical spine sprain and assigned a 30 percent evaluation, 
effective November 13, 1995, and denied service connection 
for residuals of a cervical spine fracture.  In the May 1998 
rating decision, the RO continued the noncompensable 
evaluation for laceration of the right wrist and third and 
fourth fingers, denied an effective date earlier than 
November 13, 1995, for the grant of service connection for 
residuals of a cervical spine sprain, and determined that 
there was no clear and unmistakable error in the January 1955 
rating decision, which denied service connection for a 
cervical spine disorder.

In August 1996 and October 1998, the veteran presented oral 
testimony before a Hearing Officer at the RO; transcripts of 
which have been associated with the claims file.

In October 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claims.  38 
C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  Residuals of a cervical spine sprain are manifested by no 
more than severe functional impairment.

2.  Laceration of the right wrist and third and fourth 
fingers is manifested by a scar, which is not tender and 
painful, poorly nourished or ulcerated, and does not limit 
the function of the part affected.  

3.  The evidence of record does not establish that the 
veteran sustained a fracture to the cervical spine in 
service.

4.  The January 1955 rating decision, which denied service 
connection for a cervical spine disorder was supportable.

5.  The veteran was notified of the January 1955 rating 
decision that same month and did not appeal the decision 
within one year of the determination.

6.  On March 18, 1992, the veteran filed an informal claim 
for service connection residuals of an injury to the cervical 
spine.  

7.  The record does not reflect the RO forwarded the veteran 
an application for service connection following receipt of 
the informal claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for residuals of a cervical spine sprain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (2000).

2.  The criteria for a compensable evaluation for laceration 
of the right wrist and third and fourth fingers have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7105 (2000).

3.  Residuals of a cervical spine fracture were not incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

4.  The January 1955 rating decision, which denied service 
connection for a cervical spine disorder, did not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2000).

5.  The January 1955 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

5.  An earlier effective date of March 18, 1992, for the 
grant of service connection for residuals of a cervical spine 
sprain is warranted.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.155; 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in August 1943, the veteran 
was admitted to hospitalization with a provisional diagnosis 
of fractured cervical vertebrae.  The following day a 
notation was made that x-rays showed a fracture of the third 
cervical vertebrae.

X-rays taken on August 29, 1943 showed no evidence of bone or 
joint pathology.

In a September 1943 letter, the Chief of the Orthopedic 
Section stated that the veteran had been admitted on August 
23, 1943 with a diagnosis of "fracture, comminuted, simple, 
complete, spinous process third cervical vertebra," which 
had been incurred when struck in the head by another soldier 
while the veteran was swimming.  He stated that clinical and 
x-ray examinations failed to confirm the transfer diagnosis 
and that the correct final diagnosis was severe strain of the 
interspinous ligaments of the cervical spine.  The chief 
stated that the veteran had made a complete recovery from 
this injury and was physically fit for general military 
service.  He added that it was anticipated there would be no 
permanent disability that would result from this injury.  
Finally, he stated the veteran had appeared on August 30, 
1943, before an Officer's Disposition Board, at which time, 
he was recommended to return to duty.  

In July 1945, the veteran was injured in a jeep accident.  He 
sustained a laceration to the right wrist and third and fifth 
fingers.  The examiner noted that the veteran's tendons and 
nerves were intact and that the wrist needed three silk 
sutures.

The report of physical examination, dated in June 1947, 
showed a history of a fracture to the third cervical 
vertebrae in August 1943.  Clinical evaluation of the bones, 
joints, and muscles was normal.

An April 1954 VA outpatient treatment report shows the 
veteran gave a history of a fractured cervical spine while in 
service.  He complained of occipital headaches since then, 
which were gradually getting worse.  The veteran stated that 
the last attack had been three weeks prior.  The examiner 
stated that the veteran needed an orthopedic and neurological 
examination, which he was unable to give at that location.

A VA Form 10-P-10, an application for hospital treatment or 
domiciliary care, received in April 1954, shows the examiner 
stated that the veteran complained of headaches, which had 
started to get worse.  The examiner noted a history of a 
fracture to the cervical spine in 1943.  The diagnosis was 
headaches.

In November 1954, the veteran filed an original claim for 
service connection for, inter alia, "residuals of broken 
neck."

In a November 1954 private medical record, the examiner 
stated the veteran had received a fracture of the C3 vertebra 
in service.  He stated he had treated the veteran since 
August 1952 for intermittent neck pain.

In a January 1955 rating decision, the RO denied service 
connection for residuals of a broken neck.  The RO stated the 
veteran had been admitted to the hospital on August 22, 1943, 
with a diagnosis of a simple fracture of the spinous process 
at C3.  It noted that x-ray studies had failed to show 
evidence of bone or joint pathology and that the diagnosis 
had been changed to a sprain of the interspinous ligaments of 
the cervical spine.  The RO stated the separation examination 
was entirely negative as to complaints related to the 
cervical spine condition.  It noted the veteran now alleged 
headaches as a result of the cervical spine injury.

The RO determined that there was an absence of showing of 
chronicity and continuity of symptoms over an eight-year 
period and that the last examination at separation had not 
shown any residuals.  Therefore, service connection for 
residuals of a cervical spine injury was denied.  The RO 
granted service connection for healed laceration of the right 
wrist and third and fourth fingers and assigned a 
noncompensable evaluation, effective November 9, 1954.

The letter notifying the veteran of the January 1955 rating 
decision was issued on January 7, 1955.  He was informed of 
his appeal rights, and he did not appeal the decision within 
one year of the notification.

In June 1986, the veteran filed a claim for service 
connection for, inter alia, residuals of a broken neck.  In a 
July 1986 letter, the RO informed the veteran that service 
connection for such had been denied but that he could reopen 
his claim for service connection for a neck injury by 
submitting new and material evidence to show that this 
condition was incurred in or aggravated by service.

In a letter received at the RO on March 18, 1992, the veteran 
requested that the memo be considered to be an informal claim 
for entitlement to service connection for residuals of an 
injury to the cervical spine.  Handwritten on the memo is a 
note, dated May 13, 1992, stating that the file had been 
reviewed and that it was pending receipt of a formal claim 
from the veteran.

A May 1995 VA x-ray report of the cervical spine shows 
osteoporosis.  The radiologist stated that there was 
degenerative disc disease at the level of C5-C6 and impinged 
intervertebral foramen bilaterally at the level of C3-C4.

On November 13, 1995, the veteran submitted a petition to 
reopen his claim for service connection for his inservice 
neck injury in August 1943.

A March 1996 private x-ray of the cervical spine showed 
degenerative changes at numerous levels.  The examiner noted 
there was no evidence of fracture or subluxation present.

A March 1996 private CT scan of the cervical spine revealed 
no significant disc bulge or focal herniated nucleus pulposus 
at any level.  Hypertrophic changes were seen at various 
levels.

In an August 1996 letter, a private physician stated the 
veteran had come to see him about problems he was having with 
his neck.  The physician stated he had reviewed the veteran's 
service medical records, which showed that x-rays taken of 
the cervical spine had indicated a fracture of the third 
cervical spinous process and that further evaluation 
indicated there was no fracture.  The physician noted that 
the actual films were not available to review to determine 
whether there was a fracture or not.  He stated the veteran's 
current disability involved significant decrease in his range 
of motion, which he approximated at 50 percent with rotation.  
The physician stated the veteran had "very limited" 
extension of 20 to 30 percent of normal.  He noted there were 
no radicular complaints at that time.

The physician stated that x-rays taken in the last several 
years shows osteoarthritis.  He stated it was his opinion 
that the finding of osteoarthritis in the cervical spine was 
consistent with the development of a post-traumatic injury 
the veteran had sustained in 1943.

In August 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran described the August 
1943 accident.  He stated that a soldier had dove into a pool 
and struck the veteran on the head.  The veteran stated he 
did not lose consciousness.  He stated that when x-rays were 
taken on August 23, 1943, it showed he had fractured his 
neck.  The veteran testified that his diagnosis was changed 
from fracture to sprain so he could fly in the war against 
Germany and Italy.  He stated he was able to fly as a result 
of the change in the diagnosis.  The veteran stated his neck 
still bothered him and that it hurt for him to move his neck 
in any direction.  He asserted that x-rays taken in August 
1945 showed a fracture of the cervical spine.

The veteran testified he had problems with his range of 
motion in his cervical spine.  He noted that he especially 
had problems when the weather would change.  The veteran 
stated he had constant pain in his neck and noted that his 
main problem was limited range of motion.

A September 1996 VA examination report shows the examiner 
stated that the veteran had a gentle kyphosis with a head-
forward position which required him to be in constant 
cervical extension to look straight ahead.  The examiner 
stated the range of motion appeared to be "severely 
limited."  Flexion was 20 degrees, extension was 20 degrees, 
left and right lateral flexion was 20 degrees, rotation to 
the left was 15 degrees, and rotation to the right was 
30 degrees.  The examiner noted that the veteran had 
decreased range of motion throughout the cervical spine.  
Musculature of the back was diminished throughout 
symmetrically.  The examiner stated that movement of the 
veteran's cervical spine were somewhat painful in appearance 
and slow throughout.  He noted there was no evidence of 
neurological involvement.  The diagnosis was markedly 
decreased cervical range of motion status post severe sprain 
or possible fracture in 1943.

In a November 1996 rating decision, the RO determined the 
veteran had submitted new and material evidence to reopen the 
claim for service connection for residuals of a cervical 
spine sprain and granted service connection for such, 
assigning a 30 percent evaluation, effective November 13, 
1995.

An April 1997 VA outpatient treatment report shows the 
veteran reported a loss of strength in his right wrist.  He 
noted this had occurred approximately four to five years 
prior.  The veteran stated he had fractured his right distal 
radius in October 1988.  The examiner stated that the veteran 
could move all of his fingers and his wrist well.  He noted 
the veteran had some reduction of mobility.  There were no 
signs of carpal tunnel syndrome.  The examiner noted there 
were minor differences in sharpness when testing with a 
pinwheel, but not enough upon which to base a conclusion.  He 
stated x-rays taken in February 1997 showed minor 
degenerative changes.  The diagnosis was arthrosis of the 
radiocarpal joint.  

An October 1997 VA examination report shows the veteran 
reported the injury he had sustained in service and stated 
his grip strength in his right wrist had gotten worse.  He 
reported he would get mild swelling about 75 percent of the 
time.  The examiner noted that the veteran had a two-inch 
long scar in the distal one-third of the forearm on the 
dorsal aspect, which was in a curvilinear fashion.  The 
examiner stated that the scar was slightly hypopigmented.  
There was no adherence or herniation.  He noted that the 
veteran's third finger was slightly swollen.  The examiner 
stated that the veteran reported the scar was painful when he 
would do pulling activities and when doing palmar flexion or 
dorsiflexion.  He stated that the veteran had limitation of 
function in grasping nuts and bolts and in pulling and 
bending activities.  The relevant diagnosis was residuals of 
the laceration of the right forearm up to the wrist with 
limitation in activities involving grasp, pulling, and 
bending.

A January 1998 VA treatment record shows the veteran was 
issued a cervical collar.

A February 1998 VA outpatient treatment report shows the 
veteran reported he no longer had a cervical collar and 
stated he was doing very well.  He added he had no problem 
with his neck.  The assessment was degenerative joint 
disease.

A June 1998 private magnetic resonance imaging (MRI) scan 
shows mild to moderate degree of narrowing of the spinal 
canal at the C3-C4 level secondary to some hypertrophic 
osteophyte formation.  There was no significant cord 
compression.  Additionally, there was mild narrowing of the 
right and left neuroforamina at the C3-C4 level secondary to 
hypertrophic bony changes.

A July 1998 private medical record shows the veteran 
complained of persistence in neck pain.  He denied any 
radiation into his arms, but stated the pain radiated to his 
scalp.  Physical examination revealed a "slight" decrease 
in range of neck motion in all directions secondary to pain.  
Dr. S. stated alignment was acceptable.  Spasms were present 
to "a very mild degree" over the C3-C4 region.  The veteran 
had 5/5 motor strength in all groups, and there were no 
deficits appreciated.  The veteran's sensation was intact to 
all modalities, and reflexes were 1+ throughout.  

An August 1998 private myelogram of the cervical spine 
revealed interbody fusion between C4 and C6.  There was 
evidence of disc bulging and/or osteophyte at C3-C4 with some 
posterior lateral narrowing bilaterally at C4.  A post 
myelogram CT scan revealed multi-level spondylosis and 
prominent posterior osteophytic ridging bilaterally.  There 
was mild bilateral lateral recess narrowing with hypertrophic 
facette changes.

In October 1998, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran repeated the story 
that the diagnosis was changed from a fracture to a sprain so 
that he could continue flying in service.  He asserted he 
wanted his service-connected disability to be reclassified as 
residuals of a cervical spine fracture, as that was what 
happened to his neck in service.  The veteran testified he 
had been told by his private physician, Dr. S. that there was 
an area of his cervical spine that looked "like a break" to 
him.

The veteran complained that he never had a separation 
examination.  He noted he filed his first claim for service 
connection for his neck in November 1954, which date he 
asserted should be the effective date of the grant of service 
connection for the service-connected residuals of a cervical 
spine sprain.  The veteran stated he felt that the VA had 
processed his claim without complete evidence in the January 
1955 rating decision.  

The veteran stated he had a lot of pain in his neck area and 
would develop headaches.  He stated he had some numbness in 
his arms and hands.  He noted he would take medication for 
his neck pain approximately twice daily.  The veteran was 
unable to specify the number of times per month that he got 
flare-ups in his neck.  He noted he sometimes wore a neck 
brace.  The veteran stated he had learned what he could and 
could not do as a result of his neck pain.  He stated he felt 
he was more than just 30 percent disabled.

As to the laceration, the veteran stated at the time it 
happened, it had almost paralyzed his wrist.  He noted he had 
a lack of grip strength and weakness.  The veteran stated he 
was once evaluated as 10 percent disabling as to this 
service-connected disability.  He stated that the scar did 
not hurt. 

An October 1998 private treatment report shows Dr. S. 
reported the veteran had fusion between C4-C6.

A December 1998 VA spine examination report shows the veteran 
complained of intermittent pain in his neck with some 
weakness and considerable stiffness.  He also reported 
fatigability and a lack of endurance in his neck.  The 
veteran stated he took Tylenol for his pain.  He denied any 
flare-ups of the pain.  The examiner noted the veteran was 
unable to lift or bend and had to be careful getting up, as 
he would get dizzy if he got up quickly.  Physical 
examination revealed tenderness over the cervical spine with 
some kyphotic deformity.  There was no swelling, redness, or 
warmth.  There was some evidence of painful motion, 
paravertebral muscle spasm, and weakness in the neck.  
Flexion was to 25 degrees, extension was to 15 degrees, 
lateral flexion was to 10 degrees bilaterally, and rotation 
was to 40 degrees bilaterally.  The examiner stated there 
were no focal neurological deficits.  The examiner noted he 
reviewed January 1998 x-ray, which showed degenerative 
spurring and calcification of the anterior longitudinal 
ligament with osteophytes anteriorly and degenerative disc 
disease at C5-C6.

A December 1998 scars examination report shows the veteran 
reported having a poor grip in his right hand.  The examiner 
stated that the scar was four inches and curved on the dorsum 
of the right wrist.  He noted the scar was well healed.  
There was no tenderness in the scar, and no adherence.  The 
texture was reported to be normal.  The examiner stated there 
was no ulceration, breakdown of the skin, or elevation or 
depression of the scar.  There was minimal underlying tissue 
loss, but no inflammation, edema, or keloid formation.  The 
examiner stated the scar did not cause disfigurement.  He 
added there was no evidence of limitation of function by the 
scar.  The diagnosis was past laceration of the right wrist 
and third and fourth fingers with a residual scar.

In October 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  He testified he felt 
that the November 1995 rating decision, which granted him 
service connection for residuals of a cervical spine sprain 
was incorrect in that it misdiagnosed him as having residuals 
of a sprain instead of a fracture.  The veteran's 
representative pointed out that when the veteran submitted 
his original claim for service connection for a cervical 
spine disorder, there were two medical statements of record.  
He noted that one of the examiners recommended that the 
veteran undergo neurological and orthopedic examinations.  
The veteran asserted he was told in service that he had 
broken his neck and that his service medical records 
substantiated such.

The veteran stated he had problems with moving his neck and 
that he could not swim on his stomach because he could not 
turn his head enough.  He noted he would take Tylenol when he 
experienced pain, and that he had a good response with it.  
The veteran stated he had pain whenever he moved his neck and 
that flare-ups would reduce his range of motion more.  He 
stated he wore a neck brace occasionally.  The veteran stated 
his activities were very limited due to his neck pain and 
that he felt he was more than 30 percent disabled because of 
his service-connected cervical spine disorder.  He stated he 
was receiving treatment at VA approximately every six months.

As to his laceration, the veteran stated it would still cause 
him a "little trouble."  When he stated this, he pointed to 
the medial side of his arm just above the wrist.  The veteran 
described his hand as weak and noted he had limitation of 
motion of the right wrist.

The veteran stated he wanted his service-connected disability 
reclassified to reflect he had sustained a fracture in 
service because that was what he had sustained in service-
not a cervical strain.  He noted it had been changed in 
service so that he could get back into flying school.  The 
veteran stated that his separation examination showed he had 
sustained a fracture.

II.  Duty to Assist

The Board observes that recently-enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's claims herein discussed.  VA has made efforts to 
obtain the evidence that the veteran has alleged would assist 
in these claims, including treatment from both VA and a 
private physician.  The veteran has assisted in that regard 
in submitting private medical records.  The veteran has not 
alleged that there any additional medical records related to 
his claims that VA has not already obtained.  

Additionally, the RO has had the veteran undergo VA 
examinations for his service-connected disabilities of 
residuals of a cervical spine sprain and laceration of the 
right wrist and third and fourth fingers.  

The Board finds that all facts have been developed to the 
extent possible.

III.  Criteria and Analysis

A.  Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As to the veteran's claim for an evaluation in excess of 
30 percent for residuals of a cervical spine sprain, he is 
contesting the disability evaluation that was assigned at the 
time service connection was granted for such.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection has been made in a prior rating 
decision that has become final.  The United States Court of 
Appeals for Veterans Claim (the Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 5287, favorable ankylosis of the 
cervical spine warrants a 30 percent evaluation, and 
unfavorable ankylosis warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2000).  

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.

Under Diagnostic Code 7803, a scar which is superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2000).  Under Diagnostic Code 7804, a scar which is 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. at 55.

1.  Residuals of a cervical spine sprain

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for residuals of a 
cervical spine sprain.  The Board notes that the evidence of 
record has demonstrated that the veteran's cervical spine is 
not ankylosed, and thus Diagnostic Code 5287 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2000).

The Board notes that the veteran is at the maximum evaluation 
under Diagnostic Code 5290, which contemplates severe 
limitation of motion of the cervical spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  Therefore, an initial 
evaluation in excess of 30 percent is not available under 
this Diagnostic Code.  As to an evaluation under Diagnostic 
Code 5293, the evidence has established that the veteran has 
cervical disc disease, which would warrant consideration of 
an increased evaluation under Diagnostic Code 5293.  See 38 
C.F.R. Part 4, Diagnostic Code 5293.  However, the Board 
finds that under that Diagnostic Code, only a 20 percent 
evaluation would be warranted.  Initially, the veteran denied 
radicular symptoms into his arms.  When he reported any 
radiculopathy, he described it as minimal.  Muscle spasms 
have been reported by medical professionals, but not to the 
extent that would warrant any more than a 20 percent 
evaluation under Diagnostic Code 5293.  See id.  Thus, the 
Board finds that the preponderance of the evidence reveals 
that the veteran's residuals of a cervical spine sprain are 
no more than 30 percent disabling.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted.  Although the evidence has 
established severe limitation of motion of the cervical 
spine, the evidence of record does not show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  See id.  The veteran has consistently 
complained more as to his symptoms of limitation of motion of 
his cervical spine as opposed to symptoms such as sciatic 
neuropathy, demonstrable muscle spasm, absent sensation, or 
other neurological findings appropriate to the site of the 
diseased disc.  He has stated that his flare-ups from his 
neck affect his range of motion.  Therefore an evaluation in 
excess of 30 percent would not be warranted under Diagnostic 
Code 5293.  The veteran does not have manifestations related 
to his service-connected residuals of a cervical spine sprain 
consistent with either severe or pronounced intervertebral 
disc syndrome.  Thus, the Board has determined that the 
residuals of a cervical spine sprain is no more than 30 
percent disabling.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id. 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
complained of constant pain, which has been substantiated by 
medical professionals.  However, the Board finds that the 
veteran's complaint of constant pain is contemplated by the 
30 percent evaluation.  See 38 C.F.R. § 4.59.  The veteran 
has reported weakness and excess fatigability; however, the 
Board finds that such symptoms are contemplated by the 
30 percent evaluation as well.  See 38 C.F.R. §§ 4.40, 4.45.  
In order for the veteran to receive an increased evaluation, 
he would need to have the functional equivalent of 
unfavorable ankylosis or severe or pronounced intervertebral 
disc syndrome.  The evidence, including the veteran's 
statements and testimony, does not establish the presence of 
less motion than normal, excess fatigability, weakness, or 
incoordination to an extent that would warrant an increased 
evaluation based upon his functional impairment.  

The veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
residuals of a cervical spine sprain are worse than is 
contemplated by the 30 percent evaluation, the medical 
findings do not support his contentions.  Even accepting the 
veteran's statements, an evaluation in excess of 30 percent 
is not warranted.  He clearly has severe limitation of motion 
of the cervical spine, but there is no evidence upon which to 
base a grant of a higher evaluation.  Taking the veteran's 
contentions into account and the medical findings, an initial 
evaluation in excess of 30 percent for residuals of a 
cervical spine sprain is not warranted.  The preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

2.  Laceration of the right wrist and third and fourth 
fingers

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for laceration of the right wrist 
and third and fourth fingers.  When examined in October 1997, 
the examiner noted the scar was slightly hypopigmented.  He 
further stated that there was no adherence or herniation.  
The veteran reported that his scar was painful when he would 
do pulling activities and when doing palmar flexion and 
dorsiflexion.  However, when examined in December 1998, the 
examiner stated that the scar was well healed.  He also 
stated there was no tenderness, adherence, ulceration, 
breakdown of the skin, elevation, or depression.  He noted 
there was minimal underlying tissue loss, but no 
inflammation, edema, or keloid formation.  Finally, the 
examiner stated that there was no evidence of limitation of 
function by the scar.  The Board finds that the veteran's 
laceration of the right wrist and third and fourth fingers 
does not warrant a compensable evaluation.  

The Board notes that initially when the veteran's scar was 
examined in October 1997, the examiner did not distinguish 
between the residuals from the veteran's laceration and the 
residuals from the veteran's fracture to the right distal 
radius in October 1988.  Therefore, the examiner's 
determination at that time that the veteran had limited use 
of his right hand would not be applicable in determining 
whether an increased evaluation is warranted for the 
veteran's laceration of the right wrist and third and fourth 
fingers.  However, when the veteran was examined in December 
1998, the examiner made a specific finding that the scar did 
not cause limitation of function.  The Board has given the 
findings in the December 1998 examination report more 
probative value than those in the October 1997 examination 
report.  The veteran testified at the October 1998 RO hearing 
that the scar itself did not hurt.  At the hearing before 
this Board Member, he stated that the laceration caused him 
"little trouble."  The service medical records establish 
that the laceration caused no damage to the tendons or 
nerves.  Therefore, the December 1998 examination report is 
consistent with the initial injury.  Thus, the Board will not 
attribute the weakness in the veteran's right hand/wrist to 
the service-connected disability as well.

Therefore, the Board finds that evidence has not established 
that the veteran's scar is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
that it limits the function of his right hand, wrist, or 
fingers to warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.  Although the 
examiner in the October 1997 report stated the veteran 
complained of pain when doing pulling activities and range of 
motion in his right wrist, he did not report that the scar 
was tender and painful on objective demonstration.  As stated 
above, in the December 1998 examination report, the examiner 
made a specific finding that the scar was not tender.

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
laceration of the right wrist and third and fourth fingers is 
worse than the current noncompensable evaluation, the medical 
findings do not support a finding of such.  As stated above, 
at the time of the December 1998 examination, the examiner 
found no limitation of function, ulceration, or a painful and 
tender scar.  The Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  

3.  Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
residuals of a cervical spine sprain and laceration of the 
right wrist and third and fourth fingers warrant 
extraschedular evaluations.  However, the clinical 
presentations of the veteran's service-connected disabilities 
are neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See id.  
The record, moreover, does not reflect frequent periods of 
hospitalization due to either disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted on a presumptive basis if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that service connection is warranted for 
residuals of a cervical spine fracture.  The Board is aware 
that the service medical records show that initially it was 
felt that the veteran sustained a fracture to his cervical 
spine when he injured his neck in August 1943.  Additionally, 
it is also aware that a record indicates that x-rays showed a 
fracture to the cervical spine at the C3 level.  However, 
subsequent evidence shows that there was no fracture found in 
the cervical spine.  In a September 1943 letter, the Chief of 
the Orthopedic Section stated that following the initial 
determination that the veteran had sustained a fracture, 
clinical and x-ray examinations "failed to confirm" the 
fracture.  

Additionally, no post service x-rays, MRI scan, CT scan, or 
myelogram have shown an old fracture to the cervical spine.  
In fact, a March 1996 private x-ray of the cervical spine 
revealed no evidence of a fracture.  Therefore the one 
finding in service of a fracture to the cervical spine is 
outweighed by the numerous findings, both in service and post 
service, that do not report a fracture or that specifically 
refute the findings of a fracture.  The September 1943 letter 
from the Chief of the Orthopedic Section stated specifically 
that neither clinical nor x-ray examinations substantiated 
the initial diagnosis of a fracture to the cervical spine.

Although the veteran has asserted that he sustained a 
fracture in service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical findings and 
conclusions.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).  The Board finds that the preponderance of the 
evidence is against a finding that a fracture was incurred in 
service.  Therefore, service connection cannot be granted for 
residuals of a cervical spine fracture.  The claim is denied.

C.  Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a) (2000), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 1991).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992). Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The Court has 
asserted that, "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The veteran has raised the issue of clear and unmistakable 
error in the January 1955 rating decision.  The veteran 
asserts that his service medical record show that he injured 
his neck in service and that service connection should have 
been granted in the January 1955 rating decision.  The 
veteran further asserts that an examiner recommended that the 
veteran undergo orthopedic and neurological examinations, for 
which he was never scheduled.  He asserts that there was no 
examination conducted at separation.  The veteran states that 
the RO's denial of service connection for residuals of a 
cervical spine sprain is clear and unmistakable error.

Based on its review of the veteran's statements and testimony 
and the record on appeal, the Board finds that the veteran 
has not alleged a valid claim for clear and unmistakable 
error in the January 1955 rating decision, which denied 
service connection for residuals of an injury to the cervical 
spine.  The veteran has not raised with specificity how the 
RO erred in its decision nor has he given persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  See Fugo, 6 Vet. App. at 44.  It 
seems that the veteran is stating that because service 
medical records showed that he injured his cervical spine, 
that service connection would be warranted for a cervical 
spine disorder.  If that is the veteran's interpretation of 
service connection, he is incorrect.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Here, the veteran's service medical records clearly show that 
he sustained a sprain to his cervical spine.  However, in a 
document, dated one month after the incident, the Chief of 
Orthopedic Section stated that the veteran had made a 
"complete recovery" from this injury and that it was 
anticipated that no permanent disability would result from 
this injury.  The separation examination failed to establish 
a cervical spine disability at that time.  Therefore, at the 
time of the January 1955 rating decision, the veteran had not 
brought forth competent evidence of a current cervical spine 
disorder.  Therefore, the RO's determination that there was 
no current disability was supported by the evidence.

The veteran's representative has asserted that a VA examiner 
recommended that the veteran undergo neurological and 
orthopedic examinations and that those examinations should 
have been ordered.  Even if it was determined that VA 
examinations should have been ordered to determine whether 
the veteran had a current cervical spine disability, at 
worst, such would constitute a breach of the duty to assist, 
which would not constitute a valid clear and unmistakable 
error claim. Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999) (noting that a recently enacted regulation, 38 C.F.R. § 
20.1403 (1999), specifically provided that the breach of the 
duty to assist did not constitute clear and unmistakable 
error); Caffrey, 6 Vet. App. at 377. 

A claim of clear and unmistakable error on the basis that the 
previous adjudication had improperly weighed and evaluated 
the evidence "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44; 
see also Russell, 3 Vet. App. at 313.  If the veteran's 
allegation is that the RO ignored the service medical records 
that established his cervical spine injury, he has not 
presented a valid claim for clear and unmistakable error.  
Fugo, 6 Vet. App. at 44.  If his allegation is that an 
examination should have been conducted at the time he filed 
his claim for service connection (November 1954), at most, 
that caused an incomplete record as opposed to an incorrect 
record, which would not be a valid claim for clear and 
unmistakable error.  Caffrey, 6 Vet. App. at 383.

The Board is aware that the veteran has alleged that the 
diagnosis was changed so that he could continue to fly during 
service.  Such fact, even if true, was not before the RO at 
the time of the January 1955 decision, and thus cannot be 
used to determine if clear and unmistakable error occurred in 
the January 1955 rating decision.  Id.

For these reasons, the Board has determined that the veteran 
has not raised a valid claim for clear and unmistakable error 
as to January 1955 rating decision with the RO's denial of 
service connection for residuals of a cervical spine injury.  

D.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a) (2000), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

The veteran has alleged that an effective date earlier than 
November 13, 1995, is warranted for the grant of service 
connection for residuals of a cervical spine sprain.  
Specifically, as stated above, he claims that service 
connection should have been granted as of November 1954, at 
the time he filed his original claim.

The Board has determined that the January 1955 rating 
decision did not contain clear and unmistakable error.  
Therefore, when the veteran failed to appeal that rating 
decision within one year of being notified of the decision, 
that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Therefore, the veteran's claim that an effective 
date of November 1954 for the grant of service connection for 
residuals of a cervical spine sprain is not valid.

However, the record reflects that the veteran's 
representative submitted a letter, which was received on 
March 18, 1992, wherein the representative stated that this 
was an informal claim for service connection for an injury to 
the cervical spine.  As stated above, there is a notation 
written on it, which indicates that the file was reviewed in 
May 1992 and the person noted that VA was waiting receipt of 
a formal claim.

The applicable regulation states that upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  The record does not 
reflect that the RO ever forwarded an application to the 
claimant.  See id.  Therefore, the failure of the RO to 
follow the regulation caused the veteran's claim to remain 
open.  Norris v. West, 12 Vet. App. 413, 422 (1999) (When VA 
has failed to comply during the adjudication process with 
certain procedural requirements mandated by law or 
regulation, here 38 C.F.R. § 3.155(a), the claim remains 
pending in that VA adjudication process) citing Fenderson v. 
West, 12 Vet. App. 119, 132 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997) (per curiam order).

The informal claim, submitted in March 1992, was not 
adjudicated until April 1996, at which time, the RO denied 
reopening the claim for service connection for residuals of a 
cervical spine injury.  The veteran timely appealed that 
decision, and service connection for residuals of a cervical 
spine sprain was granted in the November 1996 rating decision 
on appeal.  Therefore, the Board finds that the date the 
veteran filed his petition to reopen is March 18, 1992.  
Applying 38 C.F.R. § 3.155(a) to the facts before the Board, 
the Board finds that an effective date of March 18, 1992, is 
warranted for the grant of service connection for residuals 
of a cervical spine sprain.

The Board has determined that an effective date prior to 
March 18, 1992, for the grant of service connection for 
residuals of a cervical spine sprain is not possible.

As stated above, the Board has found that the January 1955 
rating decision, which denied service connection for 
residuals of a cervical spine injury, became final.  The 
veteran filed a petition to reopen the claim in June 1986, 
and the RO informed him, in a July 1986 letter, that he 
needed to submit new and material evidence.  The veteran did 
not follow up on the July 1986 letter.  The next time the 
veteran communicated with the VARO was when he filed his 
informal claim on March 18, 1992.  

Based on the evidence of record, the Board concludes that an 
effective date earlier than March 18, 1992, may not be 
established.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later").  The Board has determined that an informal claim 
for service connection for residuals of a cervical spine 
injury was received on March 18, 1992, and an effective date 
prior to that date is not legally possible.  See id.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a cervical spine sprain is denied.

Entitlement to a compensable evaluation for laceration of the 
right wrist and third and fourth fingers is denied.

Entitlement to a change in the service-connected disability 
from residuals of a cervical spine sprain to fracture to the 
cervical spine, and to service connection for residuals of 
cervical spine fracture, is denied.

The January 1955 rating decision denying service connection 
for a cervical spine disorder was not clearly and 
unmistakably erroneous.  This appeal is denied.

Entitlement to an earlier effective date of March 18, 1992, 
for the grant of service connection for residuals of a 
cervical spine sprain is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

